Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/17/2020 has been considered.

       Allowable Subject Matter
4.	Claims 1-10 are allowed.
5.	The following is an examiner’s statement of reasons for allowance:
	None of the prior art of record teaches or suggests an image forming apparatus comprising a charging roller including a surface layer having a volume resistivity at a temperature of 32.50 C and a relative humidity of 80% of at least 13.0 logΩ. Cm, and an image bearing member including a conductive substrate, and a photosensitive layer of a single layer and satisfies formula (1) shown below

    PNG
    media_image1.png
    45
    273
    media_image1.png
    Greyscale

wherein 
Q represents a charge amount [C] of the circumferential surface of the image bearing member,
2] of the charged circumferential surface of the image bearing member,
d represents a film thickness [m] of the photosensitive layer,
Ɛr represents a specific permittivity of the first binder resin contained in the photosensitive layer,
Ɛ0 represents vacuum permittivity [F/m],
V represents a value calculated in accordance with formula V = V0 – Vr ,
Vr represents a first potential [V] of the circumferential surface of the image bearing member yet to be charged by the charging roller, and
V0 represents a second potential [V] of the circumferential surface of the image bearing member charged by the charging roller.

     Prior Art
6.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
-   Nishimura et al. [10,877,385] disclose an image forming apparatus.
-   Ishino et al. [10,635,013] disclose an image forming apparatus.

         Contact Information
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to HOAN H TRAN whose telephone number is (571)272-2141.
The examiner can normally be reached on M-F 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using
a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is
encouraged to use the USPTO Automated Interview Request (AIR) at
http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s
supervisor, Walter Lindsay can be reached on 571-272-1674. The fax phone number for the

Information regarding the status of an application may be obtained from the Patent
Application Information Retrieval (PAIR) system. Status information for published applications
may be obtained from either Private PAIR or Public PAIR. Status information for unpublished
applications is available through Private PAIR only. For more information about the PAIR
system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private
PAIRsystem, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you
would like assistance from a USPTO Customer Service Representative or access to the
automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HOAN H TRAN/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        02/12/22